DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 02/05/2021.
Claims 1-13 are pending in the instant application.
Claims 2, 4, 6, 9 & 11-12 are withdrawn from consideration.

Response to Arguments
Applicant’s remarks filed 02/05/2021, page 6, with respect to the Office Action filed 12/16/2020 containing a restriction requirement to elect a single invention have been fully considered, and are acknowledged. Applicant elects claims 1, 3, 5, 7-8, 10 & 13-15 directed to Group 1 without traverse, and withdraws claims 2, 4, 6, 9 & 11-12 belonging to withdrawn Groups 2 & 3. 

Claim Objections
Claims 1 & 3 are objected to because of the following informalities: The acronyms ‘ATMVP,” “STMVP,” and “FRUC’ are not defined in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the coding mode." There is insufficient antecedent basis for this limitation in the claim.

Claims 7-8 & 10 recites the limitation(s) "the piece of information,” and “said piece of information." There is insufficient antecedent basis for these limitation(s) in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 5, the claims recite “determining whether the coding mode is ATMVP, STMVP or FRUC/unilateral; predicting an illumination compensation flag for the current block of video data from spatial neighboring illumination compensation flags when said determined coding mode is ATMVP, STMVP or FRUC/unilateral; using an illumination compensation flag of a predictor block if said determined coding mode is not ATMVP, STMVP or FRUC/unilateral; and, using said illumination compensation flag for coding the current block of video data.” Such limitations are already recited in independent claim 1 that claim 5 depends from, therefore the limitations do not further limit Claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 14-15, the claims are drawn to a “signal comprising video data,” and a “computer program product comprising instructions,” where the broadest reasonable interpretation of the claims drawn to transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim directed to a computer program itself or signal or carrier wave and/or transitory media is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
The applicant is advised to amend claims so that the claims are directed to statutory subject matter.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 10 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0366415 A1) (hereinafter Liu).

Regarding claim 1, Liu discloses a method, comprising:
motion compensating a block of video data [Paragraph [0181], Interprediction mode determined, as motion compensating a block], said motion compensating comprising: 
deriving a coding parameter using information from a spatial neighbor when a temporal prediction mode is used [Paragraph [0181], Determining IC parameters, as coding parameters, based on neighboring samples (spatial neighbor) based on type of inter-prediction mode determined], comprising:
determining whether a motion prediction mode is ATMVP, STMVP or FRUC/unilateral [Paragraph [0181], Determine motion information associated with a block and/or a type of inter-prediction mode (e.g., AVMP, DMVD, merge (e.g., types include temporal, bi-predictive, virtual uni-directional, etc.), OBMC, etc.) used];
predicting an illumination compensation flag for the block of video data from spatial neighboring illumination compensation flags when said determined motion prediction mode is ATMVP, STMVP or FRUC/unilateral [Paragraph [0148], IC parameters may be explicitly signaled for a block coded in AMVP mode, as ATMVP, when determined as explicitly signaled, a list of IC parameters may be generated including IC parameters derived by using neighboring samples and IC parameters of the neighboring blocks];
using an illumination compensation flag of a predictor block if said determined motion prediction mode is not ATMVP, STMVP or FRUC/unilateral [Paragraph [0148], In merge mode, as not being ATMVP, STMVP, or FRUC/unilateral, IC parameter is copied from the IC parameters (using IC flag) of the neighboring block, as predictor block]; and,
using said illumination compensation flag for coding the block of video data [Paragraph [0181], Video encoder 20 explicitly signaling the use of IC for blocks encoded using inter-prediction mode other than merge mode]; and, 
encoding the block of video data, using said derived coding parameter [Paragraph [0181], Video encoder may use IC in conjunction with WP].

Regarding claim 3, apparatus claim 3 is drawn to the apparatus using / performing the same method as claimed in claim 1. Therefore apparatus claim 3 corresponds to method claim 1, and is rejected for the same rationale as used above.

motion compensating a block of video data [Paragraph [0094] & [0187]-[0188], Processors retrieve instructions from computer-readable medium for implementing video motion compensation]. 

Regarding claim 5, Liu discloses the method of claim 1, and further comprising: 
determining whether the coding mode is ATMVP, STMVP or FRUC / unilateral [Paragraph [0181], Determine motion information associated with a block and/or a type of inter-prediction mode (e.g., AVMP, DMVD, merge (e.g., types include temporal, bi-predictive, virtual uni-directional, etc.), OBMC, etc.) used]; 
predicting an illumination compensation flag for the current block of video data from spatial neighboring illumination compensation flags when said determined coding mode is ATMVP, STMVP or FRUC/unilateral [Paragraph [0148], IC parameters may be explicitly signaled for a block coded in AMVP mode, as ATMVP, when determined as explicitly signaled, a list of IC parameters may be generated including IC parameters derived by using neighboring samples and IC parameters of the neighboring blocks];
using an illumination compensation flag of a predictor block if said determined coding mode is not ATMVP, STMVP or FRUC/unilateral [Paragraph [0148], In merge mode, as not being ATMVP, STMVP, or FRUC/unilateral, IC parameter is copied from the IC parameters (using IC flag) of the neighboring block, as predictor block]; and,
[Paragraph [0181], Video encoder 20 explicitly signaling the use of IC for blocks encoded using inter-prediction mode other than merge mode].

Regarding claim 7, Liu discloses the method of Claim 1, and further discloses wherein an illumination compensation flag is the piece of information that is predicted and said prediction is based on spatial neighbors [Paragraph [0148], IC parameters may be explicitly signaled for a block coded in AMVP mode, as ATMVP, when determined as explicitly signaled, a list of IC parameters may be generated including IC parameters derived by using neighboring samples and IC parameters of the neighboring blocks].

Regarding claim 10, Liu discloses the method of Claim 1, and further discloses wherein said piece of information is derived from a neighboring block and used for all sub-blocks of said current block [Paragraph [0167], IC parameters may be derived based on the neighboring samples of the current region and the neighboring samples of the reference region, and then applied to the reference region (creating an IC-reference region)].

Regarding claim 13, Liu discloses the method of claim 1, and further discloses a non-transitory computer readable medium containing data content generated, for playback using a processor [Paragraph [0008], [0060] & [0106]-[0117], Storage devices for storing encoded video data for later retrieval for display].

Regarding claim 14, Liu discloses the method of claim 1, and further discloses a signal comprising video data generated for playback using a processor [Paragraph [0106]-[0117], Following the entropy coding, the encoded bitstream may be transmitted to another device for device].

Regarding claim 15, Liu discloses the method of claim 1, and further discloses a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 [Paragraph [0094] & [0187]-[0188], Processors retrieve instructions, as computer program product, from computer-readable medium for implementing video motion compensation].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0366415 A1) (hereinafter Liu) in view of Yu et al. (US 2017/0347103 A1) (hereinafter Yu).

Regarding claim 8, Liu discloses the method of Claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Liu discloses wherein said piece of information is motion prediction information and motion information derivation for a subblock [Paragraph [0131]-[0134], For each sub-PU, searching of its unique motion information may include taking motion information of the whole block as search center, and identify point candidates as motion prediction information derivation].
However, Liu does not explicitly disclose wherein said piece of information is based on two immediate spatial neighbors and a temporal motion vector predictor for the sub-block.
Yu teaches wherein said piece of information is based on two immediate spatial neighbors and a temporal motion vector predictor for the sub-block [Paragraph [0045], STMVP can find motion vectors for sub-CUs by scaling and averaging motion vectors found for neighboring blocks previously coded with interprediction together with a temporal vector].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu to (Yu, Paragraph [0003]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL CHANG/Examiner, Art Unit 2487